Supreme Court of Texas
                            ══════════
                             No. 20-0179
                            ══════════

                 In the Matter of Troy S. Poe Trust

   ═══════════════════════════════════════
               On Petition for Review from the
       Court of Appeals for the Eighth District of Texas
   ═══════════════════════════════════════

                      Argued December 2, 2021

      JUSTICE HUDDLE delivered the opinion of the Court.

      JUSTICE BUSBY filed a concurring opinion, in which Justice Devine
and Justice Young joined.

      The question before us is whether parties seeking or opposing a
trust modification under Texas Trust Code Section 112.054 have a right
to a trial by jury.   Here, the probate court modified a trust under
Section 112.054 but denied a trustee’s demand for a jury trial. The court
of appeals reversed, holding that the Trust Code conferred a right to a
jury trial and that denial of the trustee’s jury demand was harmful
error. The court of appeals reasoned that the Trust Code “generally
provides for jury trials” by incorporating the Texas Rules of Civil
Procedure, which in turn set forth the procedures for requesting a jury.
We hold that there is no statutory right to a jury trial in a
Section 112.054 judicial trust-modification proceeding. Accordingly, we
reverse and remand for the court of appeals to address in the first
instance petitioners’ constitutional argument—not raised until the
motion for rehearing in the court of appeals—that a Section 112.054
judicial trust-modification proceeding is not a “cause” within the
meaning of Article V, Section 10 of the Texas Constitution but, rather,
a “special proceeding” falling outside its purview.
                            I.      Background
A.     Dick establishes the Troy S. Poe Trust
       Richard C. “Dick” Poe established the Troy S. Poe Trust in 2007
to provide for his son, Troy, who has cerebral palsy and requires round-
the-clock care. The trust designates three trustees: (1) Dick; (2) Dick’s
other son, Richard C. Poe II1; and (3) Dick’s longtime accountant,
Anthony Bock. The trust has significant net assets and produces enough
income that there has been no need to invade the trust corpus in the
years since it was formed. Troy is the trust’s sole beneficiary. Upon
Troy’s death, the trust will terminate, and the corpus must be
distributed to Dick’s issue; currently, Dick’s only living issue are Troy
and Richard.
       A few trust provisions are relevant to this dispute. For one, the
trust mandates that the trustees act “jointly,” which the parties all agree
imposes a unanimity requirement on their decision-making regarding
trust administration. Further, in the event a trustee can no longer
serve, the remaining trustee or trustees shall serve without



       1For simplicity’s sake, we (like the court of appeals) refer to the father
as “Dick” and the son as “Richard.”




                                       2
appointment of a successor. And if no trustee remains, a designated
bank will serve as sole trustee.
       The trust is a party to a long-term Care Agreement that sets forth
the terms under which Troy’s caregiver, Angel Reyes, will care for Troy
and be compensated for doing so.2 Under that agreement, Reyes lives
with and provides full-time care to Troy in a home that Dick built. On
top of meeting Troy’s day-to-day needs, Reyes’s duties include ensuring
that Troy enjoys “a wholesome and healthy home environment,”
“companionship,” and “social interaction and entertainment to the
extent possible.” In exchange, the agreement provides that Reyes shall
be paid a salary and reimbursed for “reasonable out-of-pocket expenses
for Troy’s care.” But reimbursement is subject to a monthly cap, and
Reyes must document expenses.3
B.     During his lifetime, Dick effectively acts as sole trustee
       Before his death, Dick administered the trust essentially on his
own, often making decisions without consulting Richard or Bock, the two
other trustees. For example, Dick unilaterally authorized the trust’s
reimbursement of expenses Reyes incurred in connection with Troy’s
social activities.4 And Dick sometimes approved reimbursements of



       2The original Care Agreement was for a ten-year term. It was renewed
for another ten years in 2015.
       3 The agreement initially capped monthly reimbursements at $1,500,
subject to periodic increases. By the time of trial, the cap had increased to
$1,613.
       4With Reyes’s assistance, Troy enjoys an active social life. He skis,
swims, and frequently hosts friends in his home. Troy also has travelled
extensively.




                                     3
Reyes’s expenses that exceeded the monthly cap. Though the trust
required that the three trustees act “jointly,” no one complained about
Dick’s unilateral administration of the trust.
C.    Multiple disputes arise after Dick’s death
      Things changed dramatically after Dick’s death. At first, Bock
unilaterally administered the trust, and he largely sought to mirror
Dick’s past practices. But Bock and Richard’s relationship deteriorated
not long thereafter. Bock served as co-executor of Dick’s estate and, as
Dick’s longtime accountant, had extensive knowledge of Dick’s financial
matters. Richard formed the opinion that Bock was acting improperly
and against Richard’s interests. This adversity led Richard to sue Bock
and seek revocation of Bock’s CPA license.
      Their animosity spilled over to trust matters. Richard’s attorney
demanded that Bock “strictly comply” with the trust’s requirement that
the co-trustees “act jointly.” Richard asserted that Bock should take no
further actions on behalf of the trust without obtaining Richard’s
consent. In particular, Richard demanded that Bock not make any
“unilateral decisions . . . in connection with the Care Agreement.”
      Bock began including Richard in the trust’s decision-making, but,
due to their fraught relationship, they had difficulty reaching agreement
on some matters.      Richard denied Bock’s request to preapprove
recurring expenses, and Richard complained that Bock was late in
submitting bills. He accused Bock of stealing and balked at expenses he
believed benefitted Reyes’s family and friends rather than Troy himself.
For his part, Bock contended that Richard ignored and delayed
responding to requests for approval of trust expenditures. Fueled by




                                    4
these and other disputes unrelated to the trust, their relationship
fractured to the point that Bock refused to communicate with Richard
orally.
D.        Bock requests trust modification
          Bock filed a petition in the probate court seeking modification of
the trust under Texas Trust Code Section 112.054. Section 112.054
empowers a court, on the petition of a trustee or beneficiary, to modify
the trust’s terms if any one of five conditions is met. TEX. PROP. CODE
§ 112.054(a).5 Bock alleged that two of the statute’s five conditions were
met: “(1) the purposes of the trust have been fulfilled or have become
illegal or impossible to fulfill” and “(2) because of circumstances not
known to or anticipated by the settlor, the [modification] order will
further the purposes of the trust.” Id. § 112.054(a)(1), (2). Bock alleged
that “differences of opinion” and the “pending litigation” between Bock
and Richard made it difficult to act unanimously, put a strain on Troy,
and made the purposes of the trust “impossible to accomplish.” Bock
requested that the court modify the trust to add a third trustee, remove
the   unanimity      requirement,    and   further    specify   the   relevant
considerations governing the trustees’ distributions.              Bock also
requested that the court ratify his actions regarding the trust since
Dick’s death.




         The Texas Trust Code was enacted in 1983 as Subtitle B of Title 9 of
          5

the Texas Property Code, and it currently comprises Sections 111.001 through
117.012 of the Property Code. See Act of May 27, 1983, 68th Leg., R.S., ch. 567,
art. 2, § 2, 1983 Tex. Gen. Laws 3269, 3332. Accordingly, while we refer to
provisions of the Trust Code, our citations are to the Property Code.




                                       5
      Troy, acting through his court-appointed guardian ad litem and
attorney ad litem, supported the modification request. Richard opposed
modification and counterclaimed against Bock for breach of trust.
Richard also demanded a jury trial on all triable issues.
E.    The probate court modifies the trust
      The probate court denied Richard’s jury demand and conducted a
two-day bench trial solely on Bock’s request for a trust modification. The
probate court found that, because of “changed circumstances” since
Dick’s death, “the purposes of the Trust have become impossible to
fulfill, and modification will further the Trust purposes.” The court also
effected several changes to the trust’s terms and entered an Order
Modifying Trust, which:
      •   appointed a third trustee to replace Dick;
      •   required at least three trustees and provided a method for
          appointing successor trustees;
      •   eliminated the requirement that the trustees act “jointly” and
          permitted decisions to be made by majority vote;
      •   authorized trustees to pay expenses associated with periodic
          vacations for Troy’s benefit and associated expenses for
          assistants or travel companions;
      •   required trustees, in making distributions from the trust, to
          consider Troy’s standard of living at the time of Dick’s death
          and the fact that, to accomplish that standard of living, it is
          often necessary to include substantial ancillary expenses;
      •   acknowledged that there will be “indirect benefit” to Troy’s
          caregivers, their families, and Troy’s family, and required
          trustees to consider these additional expenses that enhance
          the quality and enjoyment of Troy’s life; and




                                    6
      •   required trustees, in making distributions from the trust, to
          give “primary consideration” to Troy’s needs and interests
          “without giving any consideration to . . . any vested or
          contingent remainder beneficiaries.”
The probate court severed the remaining claims, including Richard’s
counterclaim, and the modification order became a final judgment.
F.    The court of appeals reverses and remands for a jury trial
      Richard appealed, arguing that (1) he was erroneously denied a
trial by jury, and (2) the modifications were improper because they
contravened Dick’s intent.     The court of appeals reversed without
addressing the propriety of the modifications because it concluded that
the trial court’s refusal to grant a jury trial amounted to harmful error.
591 S.W.3d 168, 182 (Tex. App.—El Paso 2019). The court of appeals
noted, without analysis, that Article V, Section 10 of the Texas
Constitution provides a jury right in “causes” and that the Legislature
is authorized by Article I, Section 15 to regulate jury trials. Id. at 177.
It then “look[ed] to the statutory framework to determine whether
parties possess a right to a jury trial.” Id. It reasoned that Trust Code
Section 115.012 “generally provides for jury trials” in actions brought
under the Trust Code.      Id. at 178; see TEX. PROP. CODE § 115.012
(“Except as otherwise provided, all actions instituted under this subtitle
are governed by the Texas Rules of Civil Procedure and the other
statutes and rules that are applicable to civil actions generally.”).
According to the court of appeals, Section 115.012’s general adoption of
the Rules of Civil Procedure incorporates rules setting forth procedures
for requesting a jury and thus provides a right to a jury trial unless a




                                    7
different statutory provision precludes a jury in a particular
circumstance. 591 S.W.3d at 178.
      Bock and Troy sought rehearing, challenging the court of appeals’
statutory analysis and arguing, for the first time, that no jury right
attaches in a Section 112.054 judicial trust-modification proceeding
because it is a “special proceeding” outside the scope of Article V, Section
10 of the Texas Constitution. The court of appeals denied rehearing,
and both Bock and Troy petitioned for review.
                            II.   Discussion
      Bock and Troy contend that the probate court properly declined
to submit any issue to the jury because neither the Trust Code nor the
Texas Constitution provides a right to trial by jury in a judicial trust-
modification proceeding.     We first consider whether Richard had a
statutory jury right. See VanDevender v. Woods, 222 S.W.3d 430, 432
(Tex. 2007) (“Judicial restraint cautions that when a case may be
decided on a non-constitutional ground, we should rest our decision on
that ground and not wade into ancillary constitutional questions.”).
A.    The Trust Code does not create a jury right in a judicial
      trust-modification proceeding.
      Before the enactment of the Trust Code, courts derived authority
to modify trusts under the “rule or doctrine of deviation implicit in the
law of trusts.” Amalgamated Transit Union, Loc. Div. 1338 v. Dall. Pub.
Transit Bd., 430 S.W.2d 107, 117 (Tex. App.—Dallas 1968, writ ref’d
n.r.e.). Under this doctrine, a court had the power to “order a deviation
from the terms of the trust if it appears to the court that compliance
with the terms of the trust is impossible, illegal, impractical or
inexpedient, or that owing to circumstances not known to the settlor and




                                     8
not anticipated by him, compliance would defeat or substantially impair
the accomplishment of the purpose of the trust.” Id.; see also Smith v.
Drake, 94 S.W.2d 236, 238 (Tex. App.—Austin 1936, no writ) (citing
RESTATEMENT (FIRST) OF TRUSTS § 167 (AM. L. INST. 1935)).
       In enacting Section 112.054, the Legislature essentially codified
the doctrine of deviation.6 Section 112.054, titled “Judicial Modification,
Reformation, or Termination of Trusts,” currently provides that “[o]n
the petition of a trustee or a beneficiary, a court may order” certain
changes to a trust. TEX. PROP. CODE § 112.054(a). But, before a court
may do so, one or more enumerated statutory predicates must be shown:
       (1)    the purposes of the trust have been fulfilled or have
              become illegal or impossible to fulfill;
       (2)    because of circumstances not known to or
              anticipated by the settlor, the order will further the
              purposes of the trust;
       (3)    modification of administrative, nondispositive terms
              of the trust is necessary or appropriate to prevent
              waste or impairment of the trust’s administration;
       (4)    the order is necessary or appropriate to achieve the
              settlor’s tax objectives or to qualify a distributee for
              governmental benefits and is not contrary to the
              settlor’s intentions; or
       (5)    subject to Subsection (d):



       6   See Melissa J. Willms, Decanting Trusts: Irrevocable, Not
Unchangeable, 6 EST. PLAN. & CMTY. PROP. L.J. 35, 45 (2013) (explaining that
“the Texas legislature enacted a statutory provision adopting the doctrine of
deviation, as stated in § 167 of the Second Restatement of Trusts and in
[Amalgamated]”); State Bar of Tex., Guide to the Texas Trust Code, at 10 (3d
ed. 1996) (“Section 112.054 adopts, in broad terms, the doctrine of deviation.”).




                                       9
              (A)     continuance of the trust is not necessary to
                      achieve any material purpose of the trust; or
              (B)     the order is not inconsistent with a material
                      purpose of the trust.
Id. § 112.054(a)(1)–(5).7
       If one or more of these predicates is established, a court is
empowered to order “that the trustee be changed, that the terms of the
trust be modified, that the trustee be directed or permitted to do acts
that are not authorized or that are forbidden by the terms of the trust,
[or] that the trustee be prohibited from performing acts required by the
terms of the trust.” Id. § 112.054(a). But this statutory power is not
unbounded. Section 112.054(b) requires a court to exercise its discretion
to order a modification “in the manner that conforms as nearly as
possible to the probable intention of the settlor.” Id. § 112.054(b).
       Section 112.054 does not confer a right to a jury trial in a judicial
trust-modification proceeding.         Indeed, the heading contemplates
“Judicial Modification” and the text does not mention a jury at all. Id.
§ 112.054 (emphasis added). Instead, the statute repeatedly references
the “court,” “its discretion,” and “its decision.”       Id. § 112.054(a), (b).
There is no indication in the text that the Legislature intended to confer
a jury-trial right in these proceedings. See Broadway Nat’l Bank v.
Yates Energy Corp., 631 S.W.3d 16, 23 (Tex. 2021) (“Our objective in
construing a statute is to effectuate the Legislature’s intent as we find
it in the statute’s text.”). All the textual evidence shows it did not.


       7 Relief under subsection (a)(5) is not permitted “unless all beneficiaries
of the trust have consented to the order or are deemed to have consented to the
order.” TEX. PROP. CODE § 112.054(d).




                                       10
      Richard argues that the statute is merely “silent” on the right to
a jury, and that this silence is no indication that the Legislature
intended to deny a jury right. He contrasts Section 112.054 with other
statutes in which the Legislature expressly precluded the use of a jury.
See, e.g., TEX. FAM. CODE § 105.002(b) (instructing that “[a] party may
not demand a jury trial” in suits “in which adoption is sought” or “to
adjudicate parentage”). But the Legislature also knows how to create a
statutory jury right.    Cf. id. § 105.002(a) (“Except as provided by
Subsection (b), a party may demand a jury trial.”). And there is no
textual indication that it has done so here.
      Unable to discern a right to a jury trial from the text of
Section 112.054, the court of appeals reasoned that the Trust Code
“generally provides for jury trials.”     591 S.W.3d at 178.   For that
proposition, it relied on Section 115.012, which is titled “Rules of
Procedure” and states: “Except as otherwise provided, all actions
instituted under this subtitle [the Trust Code] are governed by the Texas
Rules of Civil Procedure and the other statutes and rules that are
applicable to civil actions generally.”    TEX. PROP. CODE § 115.012.
According to the court of appeals, the rules “outline how one requests a
jury” and “[c]ompliance with those rules would thus give Richard a right
to a jury trial.” 591 S.W.3d at 178.
      We disagree.      Nothing in the text of Section 115.012 can be
understood to establish a jury right. Section 115.012 simply states that
actions brought under the Trust Code are controlled by the ordinary
procedures for civil actions. The court of appeals correctly noted that
the rules articulate procedures for requesting a jury. See TEX. R. CIV.




                                   11
P. 216 (titled “Request and Fee for Jury Trial”).          But as we have
explained, these procedural requirements are “prerequisites to a jury
trial, not guarantees of one.” In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 130 (Tex. 2004). Such rules merely reflect that a jury right
in a civil case is “not self-executing” and that a litigant must take certain
steps “to invoke and perfect” his jury right.            Sunwest Reliance
Acquisitions Grp., Inc. v. Provident Nat’l Assurance Co., 875 S.W.2d 385,
387 (Tex. App.—Dallas 1993, no writ). They presume that the litigant
has a jury right to invoke in the first place.
       The Trust Code’s incorporation of the Rules of Civil Procedure
cannot be construed to create a jury right where one does not already
exist. The procedures established by those rules are “not meant to alter
the parties’ . . . right to a jury trial.” Sw. Refin. Co. v. Bernal, 22 S.W.3d
425, 437 (Tex. 2000) (discussing TEX. R. CIV. P. 42); see also TEX. R. CIV.
P. 815 (“These rules shall not be construed to enlarge or diminish any
substantive rights or obligations of any parties to any civil action.”). In
short, no right to a jury trial in a judicial trust-modification proceeding
was created by Trust Code Section 112.054, Trust Code Section 115.012,
or the Texas Rules of Civil Procedure, whether they are viewed alone or
in combination.
B.     The court of appeals did not confront the novel
       constitutional question petitioners raise.
       The Texas Constitution provides “two guarantees of the right to
trial by jury” in civil proceedings.          Barshop v. Medina Cnty.
Underground Water Conservation Dist., 925 S.W.2d 618, 636 (Tex.
1996). The Bill of Rights ensures that the “right of trial by jury shall
remain inviolate.” TEX. CONST. art. I, § 15. Our cases have said, and




                                     12
the parties here do not dispute, that this provision maintains a jury
right for the sorts of actions tried by jury when the Constitution was
adopted and, thus, “only applies if, in 1876, a jury would have been
allowed to try the action or an analogous action.” Barshop, 925 S.W.2d
at 636.
      At the time of the Constitution’s adoption, there was no common-
law right to a jury trial in equitable actions and, consequently, our
courts have held that the Bill of Rights did “not alter the common law
tradition eschewing juries in equity.” Casa El Sol–Acapulco, S.A. v.
Fontenot, 919 S.W.2d 709, 715 (Tex. App.—Houston [14th Dist.] 1996,
writ dism’d by agr.). However, to provide a jury right in equitable
actions, “a special clause was introduced.” Cockrill v. Cox, 65 Tex. 669,
672 (1886). In our present Constitution, that guarantee is found in
Article V, the Judiciary Article. It provides:
      In the trial of all causes in the District Courts, the plaintiff
      or defendant shall, upon application made in open court,
      have the right of trial by jury; but no jury shall be
      empaneled in any civil case unless demanded by a party to
      the case, and a jury fee be paid by the party demanding a
      jury, for such sum, and with such exceptions as may be
      prescribed by the Legislature.
TEX. CONST. art. V, § 10. We have held, and no party here disputes, that
the Judiciary Article “covers all ‘causes’ regardless of whether a jury was
available in 1876.” Tex. Workers’ Comp. Comm’n v. Garcia, 893 S.W.2d
504, 527 (Tex. 1995).
      This Court has noted that the term “cause” had a “broad meaning
. . . when our present Constitution was drafted.” State v. Credit Bureau
of Laredo, Inc., 530 S.W.2d 288, 292 (Tex. 1975). At that time, “action,”




                                    13
“suit,” and “cause” were treated as “convertible terms,” meaning “any
legal process which a party institutes to obtain his demand or by which
he seeks his right.” Id. (citing Ex parte Milligan, 71 U.S. 2, 112 (1866));
see Tolle v. Tolle, 104 S.W. 1049, 1050 (Tex. 1907); see also In re Abbott,
628 S.W.3d 288, 293 (Tex. 2021) (“Our goal when interpreting the Texas
Constitution is to give effect to the plain meaning of the text as it was
understood by those who ratified it.”).
       Yet we have held for more than a century that the Judiciary
Article’s broad language “does not embrace” every court proceeding. See
Hammond v. Ashe, 131 S.W. 539, 539 (Tex. 1910) (holding that election
contests are not “causes” but merely “proceedings specially created and
controlled by the statutes which allow them”); see also Oncor Elec.
Delivery Co. LLC v. Chaparral Energy, LLC, 546 S.W.3d 133, 144 (Tex.
2018) (explaining that the constitutional right to a jury trial does not
attach in certain types of adversary proceedings); Garcia, 893 S.W.2d at
527 (same).
       We identified in Credit Bureau several proceedings that for “some
special reason” fall outside the scope of the Judiciary Article: civil
contempt proceedings, election contests, habeas corpus proceedings for
custody of minor children, suits for the removal of a sheriff, and appeals
in administrative proceedings. 530 S.W.2d at 293. But this list was not
exhaustive. Id. (noting there are “others”). And since Credit Bureau,
our courts of appeals have held other proceedings to be beyond the
Judiciary Article’s purview.8 Thus far, we have not articulated a precise

       8See Kruse v. Henderson Tex. Bancshares, Inc., 586 S.W.3d 118, 125
(Tex. App.—Tyler 2019, no pet.) (holding that “[t]he proceeding for determining




                                      14
test for determining when a proceeding falls outside of the Judiciary
Article’s scope, and resolution of the question has been on a “case-by-
case” basis instead. Id.
       Petitioners raise multiple theories about why a judicial trust-
modification proceeding falls outside the Judiciary Article.           Richard
responds that, as he argued in the court of appeals, a judicial trust-
modification proceeding is a “cause” within the meaning of the Judiciary
Article. He also contends that petitioners waived their argument that
the Judiciary Article does not apply to judicial trust-modification
proceedings by raising that argument for the first time in a motion for
rehearing in the court of appeals.
       We reject this waiver argument. Bock and Troy prevailed in the
trial court and were appellees in the court of appeals. As such, they “did
not need to raise every argument supporting the trial court’s judgment”
in their appellees’ brief. In re G.X.H., 627 S.W.3d 288, 295 (Tex. 2021).
“While ordinarily a party waives a complaint not raised in the court of
appeals, a complaint arising from the court of appeals’ judgment may be
raised either in a motion for rehearing in that court or in a petition for
review in this Court.” Gilbert Tex. Constr., L.P. v. Underwriters at
Lloyd’s London, 327 S.W.3d 118, 125 (Tex. 2010). Here, Bock and Troy
noted in their appellees’ brief the constitutional source of the jury trial



the fair value of a dissenting shareholder’s ownership interest is not a ‘cause’
within the meaning of Article V, Section 10 of the Texas Constitution”); Roper
v. Jolliffe, 493 S.W.3d 624, 635 (Tex. App.—Dallas 2015, pet. denied) (holding
that “family violence protective orders are proceedings specially created by the
legislature to address family violence and are not ‘causes’ within the meaning
of the constitution”).




                                      15
right and argued that it was unavailable for various reasons that did not
include the arguments they assert in this Court. Yet Bock and Troy’s
complaint does not arise from any action of the trial court but instead
from the court of appeals’ conclusion that Richard was entitled to a jury
trial.    Accordingly, petitioners preserved their argument that the
Constitution does not require a jury trial for Section 112.054
proceedings by raising it in their motion for rehearing and petitions for
review. See G.X.H., 627 S.W.3d at 295; see also G.T. Leach Builders,
LLC v. Sapphire V.P., LP, 458 S.W.3d 502, 518–19 (Tex. 2015).
         As for the merits, petitioners argue that a judicial trust-
modification proceeding is not a “cause” but a special proceeding lacking
many of the ordinary “characteristic[s] of a suit either at law or in
equity.” Gibson v. Templeton, 62 Tex. 555, 558 (1884); see Kruse, 586
S.W.3d at 125 (“Special proceedings, and incidental or supplemental
proceedings do not fall within the term ‘cause.’”). Bock argues that
requiring a jury to resolve the predicate grounds would divest the court
of “its general power over the administration of trust.” Amalgamated,
430 S.W.2d at 117; cf. Bergeron v. Sessions, 561 S.W.2d 551, 555 (Tex.
App.—Dallas 1977, writ ref’d n.r.e.) (denying jury where “jury
intervention would impermissibly transfer control and management of
the receivership from the court to the jury”). Petitioners also contend
that the predicate questions that determine whether modification is
appropriate under Section 112.054 are “unsuitable” for a jury and
present legal inquiries that cannot be submitted to a jury.       Credit
Bureau, 530 S.W.2d at 293; see State v. Tex. Pet Foods, Inc., 591 S.W.2d




                                   16
800, 803 (Tex. 1979) (“[O]nly ultimate issues of fact are submitted for
jury determination.”).
      The court of appeals confronted none of these constitutional
arguments, which were first presented on rehearing. By that time, the
court of appeals had concluded that the Trust Code’s incorporation of
the Rules of Civil Procedure conferred a right to a jury trial. That
holding made in-depth treatment of the constitutional arguments
unnecessary. Our holding today, however, changes that. The question
is whether these novel and difficult questions on an issue of great
importance should be addressed by this Court in the first instance. G.T.
Leach Builders, 458 S.W.3d at 519 (explaining that this Court’s decision
to address asserted error arising from the court of appeals’ judgment is
“discretionary” and informed by prudential considerations).
      As a court of last resort, it is not our ordinary practice to be the
first forum to resolve novel questions, particularly ones of widespread
import. See, e.g., City of Fort Worth v. Rylie, 602 S.W.3d 459, 466 (Tex.
2020) (“We do not address the second issue . . . because it represents an
important issue of first impression in this Court and the court of appeals
did not reach it. We thus remand the case to that court so that it can
address and decide that issue in the first instance.”).      Rather, this
Court’s preferred process is to decline to address and defer such
questions until after “complete vetting of the parties’ potential
arguments in the lower courts.” Pidgeon v. Turner, 538 S.W.3d 73, 87
(Tex. 2017) (quoting Hegar v. Tex. Small Tobacco Coal., 496 S.W.3d 778,
792 (Tex. 2016)); see also Wasson Ints., Ltd. v. City of Jacksonville, 489
S.W.3d 427, 439 (Tex. 2016) (remanding case for court of appeals to




                                   17
address unaddressed questions “in the first instance”). That process is
especially crucial where, as here, the case presents constitutional issues
with ramifications far beyond this case.
      Following our preferred practice, we remand the case to the court
of appeals to address petitioners’ constitutional arguments in the first
instance. And we echo the concurrence’s view that amici input could
greatly aid the court of appeals’ decisional process.
                            III.   Conclusion
      The court of appeals erred by concluding that the Trust Code’s
incorporation of the Texas Rules of Civil Procedure creates a right to a
trial by jury in a Section 112.054 judicial trust-modification proceeding.
We reverse the court of appeals’ judgment and remand the case to that
court for consideration of petitioners’ constitutional arguments in the
first instance and, if necessary, the unaddressed issues raised by
respondent in that court.



                                         Rebeca A. Huddle
                                         Justice

OPINION DELIVERED: June 17, 2022




                                    18